Case 1:19-cv-25298-KMM Document 1-3 Entered on FLSD Docket 12/26/2019 Page 1 of 1

EEOC Form 5 (1109)

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies} Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this farm
[x] eeoc 510-2016-04251
Florida Commission On Human Relations and EEOC
State or focal Agency, if any
Name (indicate Mr, Ms., Mrs.) Home Phone (incl Area Code) Date of Birth
Ms. Mary Harris <(365}-464-5040 1967,

 

 

Street Address City, State and ZIP Code UO W¢- KW7 LY

3311 Oak Ave., Coconut Grove, FL 33133

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, ar State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

Name No. Employees, Members Phone No. (fnctude Area Code)

JACKSON HOSPITAL AMBULATORY CLINIC 500 or More (786) 466-4083

Street Address City, State and ZIP Code

1009 Nw 5th Ave, Miami, FL 33133

DISCRIMINATION BASED ON (Check appropriate box{es).) DATE(S} DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR [] SEX [] RELIGION [x] NATIONAL ORIGIN 03-17-2014 12-07-2016
RETALIATION [| AGE [| DISABILITY [] GENETIC INFORMATION

OTHER (Specify) CONTINUING ACTION

 

 

THE PARTICULARS ARE {if additional paper is needed, attach extra sheet(s)).
| am a qualified African-American Individual. | have been employed by the Respondent since
December 2006. | have been located at the Jefferson Reeves Clinic since March 17, 2014. Since my
transfer, | have continuously been subjected to discrimination in the form of harassment, different
terms and conditions of employment, and discipline based upon my race. | have been restricted from
performing normal duties such as issuing medicine, obtaining supplies, and other duties under my
job description. Secondly, ! have been forced to work under less qualified individuals that have
lesser positions such as Medical Technicians, which is demeaning. Also, | have been restricted to
clerical duties which have inhibited my professional development. Management officials have also
attempted to intimidate me with pretextual discipline that led to unwarranted suspensions and have
also physically intimidated me by following me in the clinic and being in my personal space. | have
complained to Management and Human Resources but no action has been taken and in fact the
Director of the Clinic, Rachel Freemen, told me to not send her anymore emails. Since then things
have gotten progressively worse and | was placed on administrative leave in retaliation for engaging
in a protected activity. These discriminatory actions have been continuous and severe and are still
ongoing.

| do not know why | have been subjected to discrimination.

| believe ! was discriminated and retaliated against due to my race (African-American/Black) in
violation of Title VIl of the Civil Rights Act of 1964 as amended and Section 704 (a) of said title.

 

 

( want this chargé filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for Stata and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. ( swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penaity of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

alerts Bony Mnstie ORT 1D | sassreszige sor roezonc rus one

Date crdtging Party Signature

 

 

 
